Exhibit 10.21

 

LOAN AGREEMENT

  

This Loan Agreement (as it may from time to time be amended, restated or
otherwise modified, the “Agreement”) is made effective as of the December 10,
2015 between MyDx, Inc., a Nevada corporation (“Borrower”), and the YCIG, Inc.
(“Lender”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender desire to contract for the establishment of loans
in the aggregate principal amounts hereinafter set forth, to be made available
to Borrower upon the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

1.DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.1“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

1.2“Business Day” shall mean a day of the year on which banks are not required
or authorized to close in the State of Nevada.

 

1.3“Commitment” shall mean the obligation hereunder of the Lender, during the
Commitment Period, to make Revolving Loans up to an aggregate principal amount
outstanding at any time equal to the Maximum Revolving Amount.

 

1.4“Commitment Period” shall mean the period from the date of the first loan
through the three (3) year anniversary thereof; or such earlier date on which
such Commitment shall have been terminated pursuant to the terms hereof.

 

1.5“Debt” shall mean, collectively, (a) all Indebtedness incurred by Borrower to
Lender pursuant to this Agreement and includes the principal of and interest on
all Notes; (b) each extension, renewal or refinancing thereof in whole or in
part; (c) the commitment and other fees, and any prepayment fees payable
hereunder; and (d) all other obligations of Borrower under this Agreement and
the Loan Documents.

 

1.6“Default” shall mean an event, condition or thing which constitutes, or which
with the lapse of time or the giving of notice or both would constitute, an
Event of Default and which has not been waived by Lender in writing or fully
corrected prior to becoming an actual Event of Default.

 

1.7“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 





 

 

1.8“Event of Default” shall mean an event, condition or thing which constitutes
an event of default as defined in Article 5 hereof.

 

1.9“Interest Rate” shall mean a rate of per annum of 12%.

 

1.10“Lien” shall mean any mortgage, security interest, lien, encumbrance on,
pledge or deposit of, or conditional sale or other title retention agreement
with respect to any property (real or personal) or asset.

 

1.11“Loan” or “Loans” shall mean the credit to Borrower extended by Lender in
accordance with Section 2.1 hereof.

 

1.12“Loan Documents” shall mean this Agreement, each of the Revolving Notes, and
any other documents relating to any of the foregoing, as any of the foregoing
may from time to time be amended, restated or otherwise modified or replaced.

 

1.13“Maximum Revolving Amount” shall mean $175,000.00, which amount may be
increased from time to time in the sole discretion of the Lender up to
$250,000.00.

 

1.14“Revolving Note” or “Revolving Loan”) shall mean any Revolving Note executed
and delivered pursuant to Section 2.1 hereof, together with any replacement or
substitution thereof, any addition thereto and any amendment, restatement or
other modification thereto from time to time.

 

Each term defined in the singular ini this Agreement shall have the same meaning
when used in the plural and each term defined in the plural in this Agreement
shall have the same meaning when used in the singular.

 

2.AMOUNT AND TERMS OF LOAN

 

2.1AMOUNT AND NATURE OF LOAN. Subject to the terms and conditions of this
Agreement, the Lender will, to the extent hereinafter provided, make Loans to
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the aggregate principal
amount of all Loans outstanding under this Agreement be in excess of the Maximum
Revolving Amount.

 

The Loans may be made as Revolving Loans as follows:

 

2.1.1Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Lender shall make Revolving Loans to Borrower in such
amount or amounts as Borrower may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Maximum
Revolving Amount. Borrower and Lender acknowledge and agree that the amount of
$175,000.00 has been loaned by Lender to Borrower as of the date of this
Agreement and all such amounts shall become a Revolving Loan under this
Agreement.

 



-2-

 

 

2.1.2The obligation of Borrower to repay the Loans made by the Lender and to pay
all accrued interest thereon shall be evidenced by a Revolving Note of Borrower
substantially in the form of Exhibit A hereto, with appropriate insertions of
dates and dollar amounts. Subject to the provisions of this Agreement, Borrower
shall be entitled under this Section 2.1 to borrow funds, repay the same in
whole or in part and re-borrow hereunder at any time and from time to time
during the Commitment Period.

 

2.2CONDITIONS TO LOANS. The obligation of Lender to make any Loan hereunder is
conditioned, in the case of each borrowing hereunder, upon:

 

2.2.1receipt by Lender of a request for Loan or such other notice acceptable to
Lender;

 

2.2.2the fact that no Default or Event of Default shall then exist or
immediately after the making of the Loan would exist; and

 

2.2.3the fact that each of the representations and warranties contained herein
shall be true and correct (in all material respects with regard to
representations and warranties that are not otherwise qualified with a
materiality standard) with the same force and effect as if made on and as of the
date of the making, conversion or continuation of such Loan, except to the
extent that any thereof expressly relate to an earlier date.

 

3.PAYMENT ON NOTES.

 

3.1TIME AND MANNER OF PAYMENTS. Except as otherwise provided herein, all
payments of principal, interest and commitment and other fees shall be made to
Lender in immediately available funds for the account of Lender, on or before
the three (3) year anniversary of the date of this Agreement. The aggregate
unpaid amount of Loans set forth on the records of Lender shall be rebuttable
evidence of the principal and interest owing and unpaid on each Note.

 

3.2PREPAYMENT. Borrower shall have the right at any time or from time to time to
prepay all or any part of the principal amount of the Notes then outstanding as
designated by Borrower.

 

3.3COMPUTATION OF INTEREST AND FEES. Interest on Loans and commitment and other
fees and charges hereunder shall be computed on the basis of a year having three
hundred sixty (360) days and calculated for the actual number of days elapsed.
In no event shall the rate of interest hereunder exceed the maximum rate
allowable by law.

 



-3-

 

 

4.COVENANTS

 

Borrower agrees that so long as the Commitment remains in effect and thereafter
until the principal of and interest on all Notes and all other payments and fees
due hereunder shall have been paid in full, Borrower shall perform and observe
each of the following provisions:

 

4.1NOTICE. Borrower shall promptly notify Lender of each of the following (and
in no event later than three (3) Business Days after the Borrower becomes aware
thereof):

 

4.1.1any Default or Event of Default; and

 

4.1.2any representation or warranty made in this Agreement has ceased or is
likely to for any reason to cease in any material respect to be true and
complete.

 

4.2REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that each of the statements set forth herein
are true, correct and complete:

 

4.2.1EXISTENCE. Borrower is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Nevada.

 

4.2.2AUTHORITY. Borrower has the corporate or equivalent right and power and is
duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents have been duly authorized and approved by
Borrower’s Board of Directors and are the valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
now or hereafter in effect affecting the rights and remedies of creditors and by
general equitable principles (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

4.2.3TITLE TO ASSETS. Borrower has good title to and ownership of all property
it purports to own, which property is free and clear of all Liens.

 

4.2.4CONSENTS OR APPROVALS. No consent, approval or authorization of, or filing,
registration or qualification with, any governmental authority or any other
person is required to be obtained or completed by the Borrower in connection
with the execution, delivery or performance of any of the Loan Documents, which
has not already been obtained or completed.

 

4.2.5USE OF PROCEEDS. The proceeds of all Loans shall be utilized for general
corporate purposes.

 



-4-

 

 

5.EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

5.1PAYMENTS. If Borrower shall fail to pay any principal and interest of any
Loan (including, without limitation, pursuant to the Notes and Section 2.1
hereof) when the same shall become due and payable under any Loan Document
within three (3) Business Days of the date that such payment is due.

 

5.2OTHER COVENANTS. If Borrower shall fail or omit to perform and observe any
agreement or other provision contained or referred to in this Agreement that is
on Borrower’s, to be complied with, and such Default shall not have been fully
corrected within thirty (30) days after the giving of written notice thereof to
Borrower by Lender that the specified Default is to be remedied, provided that
if any such Default can be cured, but cannot be cured within the thirty (30) day
corrective period described above, it shall not constitute an Event of Default
if corrective action is instituted within such thirty (30) day period and the
Borrower is pursuing such corrective action with respect thereto.

 

5.3REPRESENTATIONS AND WARRANTIES. If any representation, warranty or statement
made in or pursuant to this Agreement or any other material information
furnished by Borrower to Lender or any thereof or any other holder of any Note,
shall be false or erroneous in any material respect (without duplication of any
materiality qualifier contained therein) when made or confirmed.

 

5.4SOLVENCY. If Borrower shall (a) discontinue business, or (b) make a general
assignment for the benefit of creditors, or (c) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, or (d) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, or (e) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, or
(f) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, which approves a petition seeking its reorganization or appoints a
receiver, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or (g) take, or omit to take, any action in
order thereby to effect any of the foregoing.

 

5.5TERMINATION OF DANIEL YAZBECK. If Borrower shall terminate or remove Daniel
Yazbeck from the position of Chief Executive Officer of Borrower or if Daniel
Yazbeck shall resign from the position of Chief Executive Officer.

 



-5-

 

 

6.REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere,

 

6.1EVENT OF DEFAULT. If any Event of Default referred to above shall occur and
be continuing, Lender shall have the right, in its discretion, to:

 

6.1.1terminate the Commitment and the credits hereby established, if not
previously terminated, and, immediately upon such election, the obligations of
Lender to make any further Loan or Loans hereunder immediately shall be
terminated, and/or

 

6.1.2accelerate the maturity of all of the Debt (if such Debt is not already due
and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrower.

 

6.2ISSUANCE OF BORROWER SHARES. Upon the occurrence of an Event of Default,
Borrower shall (i) immediately pay to Lender all outstanding amounts of
principal and interest due and owing under the Revolving Notes as of the date of
the Event of Default (the “Balance Due”); or (ii) issue to Borrower in full
satisfaction of the Balance Due the number of shares of Borrower common stock
equal to (x) the Balance Due; multiplied by (y) four. For example, if the
Balance Due on the date of the Event of Default is $100,000, then Borrower may
repay Lender the amount of $100,000, or issue Lender 400,000 shares of Borrower
common stock.

 

7.MISCELLANEOUS

 

7.1NOTICES. All notices, requests, demands and other communications required or
permitted hereunder to be given to a party to this Agreement shall be in writing
and shall be conclusively deemed to have been duly given (a) if delivered by
hand to the address shown below, on day of delivery; (b) if delivered by an
internationally recognized overnight courier to the address shown below, on the
first Business Day after the Business Day of receipt; (c) if delivered by
registered mail to the address shown below, ten (10) Business Days after
mailing; or (d) if delivered by facsimile transmission or by electronic mail to
the fax number or email address shown below, on the first Business Day after the
Business Day of receipt. Notices shall be delivered to the following addresses:

 

  If to Borrower:  

MyDx, Inc. 

6335 Ferris Square, Suite B 

San Diego, CA 92121

 



-6-

 

 

 

If to Lender:

YCIG, Inc. 

c/o Daniel Yazbeck 

5574 Caminito Consuelo 

La Jolla, CA 92037

 

7.2AMENDMENTS; WAIVERS.

 

7.2.1This Agreement or any other Loan Document may be amended and any provision
of this Agreement or any other Loan Document may be waived; provided, however,
that any such amendment will be binding upon the parties only if such amendment
is set forth in a writing executed by Lender and Borrower and any such waiver,
and any consent with respect to any departure by Borrower from this Agreement or
any other Loan Document, will be effective only if such waiver or consent is set
forth in a writing executed by Lender, and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No course of dealing between or among any persons having any
interest in this Agreement or any other Loan Document will be deemed effective
to modify, amend or discharge any part of this Agreement or any rights or
obligations of any party under or by reason of this Agreement.

 

7.2.2Any amendment to Section 7.2 will be binding upon the parties only if such
amendment is set forth in a writing executed by Lender and Borrower.

 

7.2.3No delay, course of dealing or failure in exercising any right, power or
remedy hereunder on the part of Lender or the holder of any Note will affect or
operate as a waiver thereof; nor will any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any party would otherwise have. Any waiver, permit,
consent or approval of any kind or character of any breach or default under this
Agreement or any such waiver of any provision of this Agreement must satisfy the
conditions set forth in ‎Section 7.2.1 and will be effective only to the extent
specifically set forth in such writing.

 

7.3COSTS AND EXPENSES. Each of Borrower and Lender shall bear their own expenses
incurred in connection with the negotiation and documentation of this Agreement.

 



-7-

 

 

7.4NO FIDUCIARY OBLIGATIONS. The relationship between Borrower and Lender with
respect to the Loan Documents is and shall be solely that of debtors and
creditors, respectively, and Lender does not have any fiduciary obligation
toward Borrower with respect to any such documents or the transactions
contemplated thereby.

 

7.5COUNTERPARTS; EFFECTIVENESS. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission in PDF, will be treated in all manners
and respects as an original agreement and will be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person.

 

7.6SUCCESSORS AND ASSIGNS; ASSIGNMENT. Except as otherwise expressly limited
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto. This Agreement shall not confer any rights or benefits upon any
person other than the parties hereto and their respective successors and
assigns, except to the extent otherwise expressly provided herein. None of the
rights, privileges or obligations set forth in, arising under, or created by
this Agreement may be assigned or transferred by Borrower without the prior
consent in writing of Lender, which consent shall not be unreasonably withheld
or delayed. No consent to assignment by Lender shall release Borrower from its
obligation to pay in full all of the Debt.

 

7.7SEVERABILITY. The parties agree that (a) the provisions of this Agreement
will be severable in the event that for any reason whatsoever any of the
provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.

 

7.8ENTIRE AGREEMENT. This Agreement, including any related annexes, schedules
and exhibits, as well as any Note and any other Loan Document and any other
agreements, documents or instruments referred to herein or therein, will
together constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and will supersede all prior negotiations,
agreements and understandings of the parties of any nature, whether oral or
written, with respect to such subject matter.

 

7.9GOVERNING LAW. This Agreement and each of the Notes shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of California, County of San Diego and the respective rights and
obligations of Borrower and Lender shall be governed by California law, without
regard to any principles of conflict of laws that would require the application
of the laws of a different state.

 



-8-

 

 

7.10CONSTRUCTION. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Except as otherwise expressly provided elsewhere in this
Agreement, any provision herein which contemplates the agreement, approval or
consent of, or exercise of any right of, a party, such party may give or
withhold such agreement, approval or consent, or exercise such right, in its
sole and absolute discretion, the parties hereby expressly disclaiming any
implied duty of good faith and fair dealing or similar concept.

 

7.11LEGAL REPRESENTATION OF PARTIES. The Loan Documents were negotiated by the
parties with the benefit of each party having their own legal representation and
any rule of construction or interpretation otherwise requiring this Agreement or
any other Loan Document to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof or thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written. 

 

MYDX, INC.   YCIG, INC           By: /s/ Daniel Yazbeck   By: /s/ Daniel Yazbeck
  Daniel Yazbeck, CEO     Daniel Yazbeck, President



 



-9-

 

 

EXHIBIT A

 

REVOLVING NOTE

 

$175,000.00 December 10, 2015

 

Reference is hereby made to the Loan Agreement, dated as of December 10, 2015
(as the same may from time to time be amended, restated or otherwise modified,
the “Loan and Security Agreement”, the terms defined therein being used herein
as therein defined), between the undersigned Borrower and Lender:

 

FOR VALUE RECEIVED, the MyDx, Inc., a Nevada corporation (“Borrower”), promises
to pay on or before September 28, 2018 to the order of the YCIG, Inc, as Lender
(the “Lender”) the principal sum of One Hundred Seventy-Five Thousand DOLLARS
($175,000.00) or the aggregate outstanding and unpaid principal amount of all
Revolving Loans made by Lender to Borrower pursuant to Section 2.1 of the Loan
Agreement, whichever is less, in lawful money of the United States of America.
As used herein, “Loan Agreement” means the Loan Agreement dated as of even date
herewith, between Borrower and the Lender, as the same may from time to time be
restated, amended or otherwise modified. Capitalized terms used herein shall
have the meanings ascribed to them in the Loan Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum which shall be
determined in accordance with the provisions of Section 2.1 of the Loan
Agreement. Such interest shall be payable on each date provided for in such
Section 2.1; provided, however, that interest on any principal portion which is
not paid when due shall be payable on demand. The portions of the principal sum
hereof from time to time representing Loans, and payments of principal thereof,
will be shown on the records of Lender by such method as Lender may generally
employ and on Schedule A to this Note; provided, however, that failure to make
any such entry shall in no way detract from Borrower’s obligations under this
Note.

 

This Note is the Revolving Note referred to in the Loan Agreement. Reference is
made to the Loan Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.

 

Except as expressly provided in the Loan Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.

 



  MYDX, INC.       By: ____________________________       Title:
___________________________



 



 

 

 

REVOLVING NOTE

 

Schedule A

 

Date Amount of Loan Outstanding Balance September 29, 2015 $25,000.00   October
28, 2015 $25,000.00   November 4, 2015 $25,000.00   November 13, 2015 $25,000.00
  November 20, 2015 $25,000.00   December 1, 2015 $25,000.00   December 2, 2015
$25,000.00 $175,000.00

 

 

-2-



 

.

 

 

